—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered March 1, 1990, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court’s charge with respect to the justification defense was improper because it did not require the jury to consider the circumstances confronting him from his perspective is unpreserved for appellate review since he failed to object to the charge on this ground, and failed to request supplemental instructions regarding the defendant’s reasonable belief about his circumstances (see, People v Noor, 177 AD2d 517).
In any event, while we agree that the charge fell short of the blend of objective and subjective criteria described in People v Goetz (68 NY2d 96), and People v Wesley (76 NY2d 555), under the circumstances of this case the error was harmless.
*693The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.